Citation Nr: 9906504	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had military service from February 1979 to April 
1979.

The veteran filed a claim in April 1979 for service 
connection for a back disability.  By rating decision in May 
1979 service connection for a back disability was denied.  
The veteran was notified of that decision by letter of June 
1979.  In June 1995, the veteran filed a request to reopen 
his claim for service connection for a back disability.  By 
decision of August 1995, the veteran was informed that new 
and material evidence to reopen the veteran's claim for 
service connection for a back disability had not been 
received.  A Notice of Disagreement was filed in August 1995 
and a Statement of the Case was issued in December 1996.  A 
substantive appeal was filed in December 1996.  A request for 
a hearing at the RO was filed in June 1997.  In August 1997, 
a hearing at the RO before a local hearing officer was held. 

The veteran appears to be raising a claim for direct service 
connection for residuals of a back fracture sustained in 
April 1978.  He argues for the first time that although not 
officially on active duty at the time, he was for all 
practical purposes a member of the military when the accident 
occurred.  In this regard, he notes that he was afforded an 
entrance examination in March 1978 and was sworn in at that 
time.  He notes that the accident occurred during a period 
where his entry into service was delayed.  The question of 
whether the veteran was on duty at the time of this injury 
has not been considered by the RO.  Rather, the RO by rating 
action of May 1979 considered the issue of whether the 
veteran injured his back during his period of service 
beginning in February 1979 or whether there was aggravation 
of the injury that occurred in April 1978.  The issue of 
whether he was on military duty at the time of the April 1978 
incident and thus entitled to service connection for any 
chronic disability not the result of his own willful 
misconduct is a de novo matter which is not inextricably 
intertwined with the issue on appeal.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By a rating action dated in May 1979, the RO denied 
service connection for a back disability.  The veteran was 
notified of that decision at his then address of record in 
June 1979.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The May 1979 decision of the regional office that denied 
service connection for a back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1998).

2.  Evidence received since the May 1979 RO decision is not 
new and material, and, thus, the claim for service connection 
for a back disability is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in March 1978, no history 
of back pain was reported.  On examination, the veteran's 
spine was clinically evaluated as normal.

A notation from Gerard A. Barnaby, M.D., from August 1978, 
indicates that the veteran was examined in August 1978.  His 
fracture remained incompletely healed.

A report from Dr. Barnaby from November 1978 indicates that 
the fracture of T12 had healed.  The veteran had normal range 
of motion without pain.  The current status of the condition 
was stable and the veteran's prognosis was good.   

In March 1979, the veteran was seen with complaints of back 
pains.  The veteran has a history of fracture T12 prior to 
service.  He now complained of low back pain.  The x-rays 
showed wedging of T-12.  

An Entrance Physical Standards Board report indicated the 
veteran sustained a compression fracture of T-12 in May 1978.  
Since enlistment in the Army, the pain had been severe.  X-
rays showed a compression fracture of T-12.  Otherwise, the 
x-rays were normal.  The veteran was recommended for 
separation from the service.  

In April 1979, the veteran filed a claim for service 
connection for a back disability.

By rating action of May 1979, service connection for a back 
disability was denied.  The RO determined that the veteran's 
back disability preexisted his service and was not aggravated 
by his service.  The veteran was forwarded notice of the May 
1979 rating action in a letter dated in June 1979.  The 
notice was sent to his then address of record.

Evidence received subsequent to the May 1979 rating action 
includes the following: 

In June 1995, the veteran filed a request to reopen his claim 
for service connection for a back disability.

In a decision in August 1995, the RO informed the veteran 
that new evidence had not been submitted to reopen his claim 
for service connection for a back disability.  The current 
appeal to the Board arises from this decision.

At the RO hearing in August 1997, the veteran testified that 
he injured his back in May 1978 and later entered the service 
with clearance that his back had healed.  In February 1979, 
he jumped into a fox hole and refractured his back.  

II.  Analysis

The veteran's claim for service connection for a back 
disability was denied in May 1979.  The veteran was notified 
of this denial at his address of record by letter in June 
1979.  The notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
May 1979 denial of his claim, the decision became final a 
year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302 (1998). 

To reopen a claim that has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not submitted 
previously to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence assembled previously is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Veterans Appeals (Court) on March 8, 
1991, decided Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In Colvin, the court expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follow:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court of Veterans Appeals erred in adopting the 
Colvin test in that it failed to defer to the reasonable 
definition of a statutory term adopted by a regulation 
promulgated by the Secretary.  In summary, the Circuit Court 
disapproved of the Colvin test as applied to veterans' 
claims, vacated the court's decision upholding the Board's 
refusal to reopen Hodge's claim, and remanded the case for 
reconsideration by the court in light of the proper 
regulatory definition of "material evidence."  Therefore, 
in the present case, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  In this regard, the undersigned notes 
that the RO did not rely on the Colvin test in rendering its 
decision.  Rather they determined that the evidence submitted 
was duplicative of evidence previously submitted and was 
cumulative.

The evidence submitted since the May 1979 rating action is 
testimony by the veteran was to the effect that his current 
back disability is related to or aggravated by an injury in 
service.  This testimony is not material because the veteran 
is not competent to make such a determination.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   See also Hickson v. 
West, 11 Vet App (1998), wherein the Court held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  In summary, the 
additional evidence is not material.

On the December 1996 substantive appeal the veteran claimed 
he did not received notice of the May 1979 rating action 
until August 1995.  The June 1979 notice letter informing the 
veteran of the May 1979 rating action was addressed to the 
veteran's address of record and was not returned as 
undeliverable.  Under the presumption of regularity of the 
official acts of public officers, it is presumed that the 
June 1979 notice letter was mailed by VA employees to the 
veteran's address on the date indicated.  Gold v. Brown, 7 
Vet. App. 315 (1995).  


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a back disability, the 
claim is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


